The appeal is from a final decree holding in effect that the appellant was a trustee for hire of an express trust under which the parties had operated for years and which granted the relief prayed for. There is no charge of fraud, bad faith, or mismanagement. The bill of complaint might have contained more definite and specific allegations as to trust agreements between the parties, but when taken in connection with the proofs submitted, including other pleadings, the entire record amply supports the finding and decree of the Chancellor which is hereby affirmed. *Page 220 
Affirmed.
WHITFIELD, ELLIS, TERRELL and BUFORD, J. J., concur.
DAVIS, C. J., disqualified.
BROWN, J., not participating because of illness.